Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered October 18, 2002, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Defendant’s acquittal of attempted robbery in the first degree does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur—Mazzarelli, J.P., Saxe, Sweeny, Catterson and Malone, JJ.